Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/102,571 is presented for examination by the examiner.  Claims 1-20 have been amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USP 9,690,933 to Singh et al hereinafter Singh in view of USP Application Publication  2019/0222593 to Craig et al hereinafter Craig.

As per claims 1, 9, and 17, Singh teaches a method for creating a malware inference architecture comprising:
receiving an instruction set at an endpoint in a network (col. 15, line 30); 
classifying, at the endpoint, the instruction set as potentially malicious or benign (col. 15, lines 37-38) according to a first machine learning model based on a first parameter set [col. 15, lines 19-20; based on the current predictive model]; 
in response to determining at least one of the instructions sets as potentially malicious, sending the instruction set to a cloud system if the instruction set is determined by the first machine learning model to be potentially malicious (col 15, lines 45-46); and 
analyzing, at the cloud system (Fig. 2, 235), the instruction set using a second machine learning model to determine if the instruction set comprises malicious code (col. 16, lines 15-20), the second machine learning model configured to classify a type of security risk (col. 17, lines 25-30) associated with the instruction set based on a second parameter set that is different from the first parameter set [current predictive model is updated by the cloud system to be the new reference model which is then set back to the TDP; col. 15, lines 10-20).  Singh is silent in explicitly teaching the first machine learning model is a shallow machine learning model and sending a filtered 

For claim limitations below the terms first and shallow and second and deep are used interchangeably with the newly amended claims and combination of references.
As per claims 3, 11, and 19, Singh teaches the instruction set is filtered based on meeting one or more parameters of the first parameter set of the first machine learning model above a threshold value (col. 15, line 40).

As per claims 5 and 13, Singh teaches the first machine learning model is decoupled from the second machine learning model (col. 15, lines 35-40), such that classifying potential threats by the first machine learning model is decoupled from a final classification of a threat within the instruction set by the second machine learning model (col. 17, lines 23-35).
.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Craig as applied to claims 1, 9, and 17 and in further view of USP Application Publication 2014/0310808 to Yao et al hereinafter Yao.

As per claims 2, 10, and 18, Singh and Craig are silent in explicitly teaching biasing the first machine learning model in favor of false positives, wherein the first machine learning model is penalized in training if it predicts a false negative as compared to a false positive such that the first machine learning model overestimates potentially malicious instruction sets, and wherein false negatives for true malicious instruction sets is minimized.  Singh does address the notion of updating the model when there are too many errors (false negatives).  Yao on the other hand teaches this limitation as there is a potentially high cost for when there are too many false negatives and you want a machine learning to err on the side of caution so false negatives are punished 10-to-1 (0062).  This meshes with the system of Singh and Craig well as wanting to avoid false negatives as much as possible.  The server side can easily handle false positive which less costs than what could happen if false negatives occur.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.   Biasing machine learning feedback is well within the skill set of one of ordinary skill in the art.

Claims 4, 6, 7, 12, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Craig as applied to claims 1, 9, and 17 and in further view of USP 8,023,974 to Diao et al hereinafter Diao.

As per claims 4, 12, and 20, Singh and Craig teaching refining the first machine learning model [current predictive model] at the endpoint [TDS] by modifying, based on threshold values (col. 16, lines 34-38) for the second parameter set of the second machine learning model optimized for malicious instruction detection [new reference model], one or more corresponding parameters in the first parameter set (col. 15, lines 15-20).  Singh is silent in explicitly teaching training the first machine learning model with a set of training data at the endpoint, wherein a parameter budget of the first parameter set is fixed as constant, causing a size of the first machine learning model to remain below a threshold size.  Singh uses lower power device as the endpoints (i.e. phone).  Diao teaches training the first machine learning model with a set of training data at the endpoint, wherein a parameter budget of the first parameter set is fixed as constant, causing a size of the first machine learning model to remain below a threshold size by sending the phone a lightweight version of the reference model which some features removed so that is can be executed on lower power devices unlike the server which runs the full scale model with all its feature for optimum maliciousness detection (col. 5, lines 40-45 and 60-65 and col. 3, lines 50-60).  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.   Singh already controls which models are sent/optimized for the 

As per claims 6 and 14, the combined system of Singh, Craig, and Diao teaches the second machine learning model is a deep network based on one or more machine learning techniques, and the second parameter set is greater than the first parameter set [Diao: col. 5, lines 40-45 and 60-65 and col. 3, lines 50-60]. 
As per claims 7 and 15, the combined system of Singh, Craig, and Diao teaches the first machine learning model has a lower accuracy [Singh: col. 16, lines 33-40], but shorter computation time, than the second machine learning model. [Diao: col. 5, lines 40-45 and 60-65 and col. 3, lines 50-60]. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2431